COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Sean Michael McGuire v. The State of Texas

Appellate case number:   01-14-00240-CR

Trial court case number: 10-DCR-055898

Trial court:             240th District Court of Fort Bend County

       Appellant timely appealed from a conviction for the offense of murder. On
May 19, 2014, the trial court clerk filed the clerk’s record, which did not contain a
certification of appellant’s right to appeal. See Tex. R. App. P. 25.2(a)(2),
34.5(a)(12); see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005)
(“The court of appeals must dismiss an appeal if a certification showing that the
defendant has the right to appeal is not made a part of the appellate record.”).
       On March 19, 2015, this Court issued a notice to the trial court clerk that the
certification of appellant’s right to appeal was missing from the clerk’s record and
we directed the trial court clerk to prepare, certify, and file a supplemental clerk’s
record containing the trial court’s certification of the appellant’s right to appeal
within 30 days of the notice, or by April 20, 2015. No supplemental clerk’s record
was filed.
       An appeal must be dismissed if a certification showing that the defendant
has the right of appeal has not been made part of the record. Tex. R. App. P.
25.2(d); Dears, 154 S.W.3d at 613. In connection with this record, pursuant to Tex.
R. App. P. 37.1 and 44.4, we direct the trial court, on or before September 21,
2015, to

       a)        file a supplemental clerk’s record with any existing certification of
                 the defendant’s right of appeal with this court, or

       b)        prepare a certification of the defendant’s right of appeal, if
                 appropriate, and file a supplemental clerk’s record containing the
                 certification with this court.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: September 3, 2015